Exhibit 10.1







SARATOGA RESOURCES, INC.




2006 STOCK OPTION PLAN










1. Purpose. The purpose of this Saratoga Resources, Inc. 2006 Stock Option Plan
("Plan") is to encourage ownership of common stock, $0.001 par value ("Common
Stock"), of Saratoga Resources, Inc., a Texas corporation (the "Company"), by
eligible key employees, consultants and directors of the Company and its
Affiliates (as defined below) and to provide increased incentive for such
employees, consultants and directors to render services and to exert maximum
effort for the business success of the Company.  In addition, the Company
expects that this Plan will further strengthen the identification of employees,
consultants and directors with the shareholders.  Certain options to be granted
under this Plan are intended to qualify as Incentive Stock Options ("ISOs")
pursuant to Section 422 of the Internal Revenue Code of 1986, as amended
("Code"), while other options granted under this Plan will be nonqualified
options which are not intended to qualify as ISOs ("Nonqualified Options"),
either or both as provided in the agreements evidencing the options as provided
in Section 6 hereof.  As used in this Plan, the term "Affiliates" means any
"parent corporation" of the Company and any "subsidiary corporation" of the
Company within the meaning of Sections 424(e) and (f), respectively, of the
Code.




2.  Administration.




2.1 Administration by the Board or the Compensation Committee.  This Plan shall
be administered by the Board of Directors (the "Board") unless the Board
establishes a committee comprised of one or more of its members to carry out
such administration, in which case administration of the Plan shall be by a
committee (the "Committee") designated by the Board of the Company, which shall
also designate the Chairman of the Committee.




2.2 Board or Committee Action.  The Board, or the Committee as appropriate,
shall hold its meetings at such times and places as it may be determine.  A
majority of the members of such Board or Committee shall constitute a quorum,
and all determinations of the Board or Committee shall be made by not less than
a majority of its members.  Any decision or determination reduced to writing and
signed by a majority of the members shall be fully effective as if it had been
made by a majority vote of its members at a meeting duly called and held.  The
Board or Committee may designate the Secretary of the Company or other Company
employees to assist the Board or Committee in the administration of this Plan,
and may grant authority to such persons to execute award agreements or other
documents on behalf of the Board or the Committee and the Company.  Any duly
constituted committee of the Board satisfying the qualifications of this Section
2 may be appointed as the Committee.




2.3 Expenses.  All expenses and liabilities incurred by the Board or the
Committee in the administration of this Plan shall be borne by the Company.  The
Board or the Committee may employ attorneys, consultants, accountants or other
persons.











--------------------------------------------------------------------------------







3.  Stock Reserved.  Subject to adjustment as provided in Section 6.11 hereof,
the aggregate number of shares of Common Stock that may be optioned under this
Plan is 1,200,000.  The shares subject to this Plan shall consist of authorized
but unissued shares of Common Stock and such number of shares shall be and is
hereby reserved for sale for such purpose.  Any of such shares which may remain
unsold and which are not subject to outstanding options at the termination of
this Plan shall cease to be reserved for the purpose of this Plan, but until
termination of this Plan or the termination of the last of the options granted
under this Plan, whichever last occurs, the Company shall at all times reserve a
sufficient number of shares to meet the requirements of this Plan.  Should any
option expire or be canceled prior to its exercise in full, the shares
theretofore subject to such option may again be made subject to an option under
this Plan.




4.  Eligibility.  The persons eligible to participate in this Plan as a
recipient of options ("Optionee") shall include only key employees, consultants
and directors of the Company or its Affiliates at the time the option is
granted.  An employee or consultant who has been granted an option hereunder may
be granted an additional option or options, if the Board or the Committee, as
appropriate, shall so determine.




5.  Grant of Options.




5.1 Discretion.  The Board or Committee, as appropriate, shall have sole and
absolute discretionary authority (i) to determine, authorize, and designate
those key employees, consultants and directors of the Company or its Affiliates
who are to receive options under this Plan, (ii) to determine the number of
shares of Common Stock to be covered by such options and the terms thereof, and
(iii) to determine the type of option granted: ISOs, Nonqualified Options or a
combination of ISOs and Nonqualified Options; provided that consultants and
directors who are not employees of the Company may not receive any ISOs.  The
Board or Committee shall thereupon grant options in accordance with such
determination as evidenced by a written option agreement.  Subject to the
express provisions of this Plan, the Board or the Committee shall have
discretionary authority to prescribe, amend and rescind rules and regulations
relating to this Plan, to interpret this Plan, to prescribe and amend the terms
of the option agreements (which need not be identical) and to make all other
determinations deemed necessary or advisable for the administration of this
Plan.




5.2 Shareholder Approval.  All options granted under this Plan are subject to,
and may not be exercised before, the approval of this Plan by the shareholders
prior to the first anniversary date of the Board meeting held to approve this
Plan, by the affirmative vote of the holders of a majority of the outstanding
shares of the Company present, or represented by proxy, and entitled to vote
thereat or written consent in accordance with the laws of the State of Texas;
provided that if such approval by the shareholders of the Company is not
forthcoming, all options previously granted under this Plan shall be void.




5.3 Limitation on Incentive Stock Options.  The aggregate fair market value
(determined in accordance with Section 6.2 of this Plan at the time the option
is granted) of the Common Stock with respect to which ISOs may be exercisable
for the first time by any Optionee during any calendar year under all such plans
of the Company and its Affiliates shall not exceed $100,000.





2







--------------------------------------------------------------------------------







6.  Terms and Conditions.   Each option granted under this Plan shall be
evidenced by an agreement, in a form approved by the Board or the Committee,
which shall be subject to the following express terms and conditions and to such
other terms and conditions as the Board or the Committee may deem appropriate.




6.1 Option Period.  The Board or the Committee shall promptly notify the
Optionee of the option grant and a written agreement shall promptly be executed
and delivered by and on behalf of the Company and the Optionee, provided that
the option grant shall expire if a written agreement is not signed by said
Optionee (or his agent or attorney) and returned to the Company within 60 days
from date of receipt by the Optionee of such agreement.  The date of grant shall
be the date the option is actually granted by the Board or the Committee, even
though the written agreement may be executed and delivered by the Company and
the Optionee after that date.  Each option agreement shall specify the period
for which the option thereunder is granted (which in no event shall exceed ten
years from the date of grant in the case of an ISO) and shall provide that the
ISO shall expire at the end of such period.  If the original term of an option
is less than ten years from the date of grant, the option may be amended prior
to its expiration, with the approval of the Board or the Committee and the
Optionee, to extend the term so that the term as amended is not more than ten
years from the date of grant.  However, in the case of an ISO granted to an
individual who, at the time of grant, owns stock possessing more than 10 percent
of the total combined voting power of all classes of stock of the Company or its
Affiliate ("Ten Percent Stockholder"), such

period shall not exceed five years from the date of grant.




6.2 Exercise Price.  The exercise price of each share of Common Stock subject to
each option granted pursuant to this option is granted and, in the case of ISOs,
shall not be less than 100% of the fair market value of a share of Common Stock
on the date the option is granted, as determined by the Board or the Committee.
 In the case of ISOs granted to a Ten Percent Stockholder, the exercise price
shall not be less than 110% of the fair market value of a share of Common Stock
on the date the option is granted.  The exercise price of each share of Common
Stock subject to a Nonqualified Option under this Plan shall be determined by
the Board or the Committee prior to granting the option.  The Board or the
Committee shall set the exercise price for each share subject to a Nonqualified
Option at such price as the Board or the Committee in its sole discretion shall
determine, provided that the exercise price of each share of Common Stock
subject to a Nonqualified Option shall not be less than 100% of the fair market
value of a share of Common Stock on the date the option is granted as determined
by the Board or the Committee.




For all purposes under this Plan, the fair market value of a share of Common
Stock on a particular date shall be equal to the mean of the reported high and
low sales prices of the Common Stock on the principal market on which the Common
Stock is listed on that date, or if no prices are reported on that date, on the
last preceding date on which such prices of the Common Stock are so reported.
 If the Common Stock is not traded on a public market at the time a
determination of its fair market value is required to be made hereunder, its
fair market value shall be deemed to be equal to the average between the closing
bid and ask prices of the Common Stock on the most recent date the Common Stock
was publicly traded.  In the event the Common Stock is not publicly traded at
the time a determination of its value is required to be made hereunder, the
determination of its fair market value shall be made by the Board or the
Committee in such manner as it deems appropriate.








3







--------------------------------------------------------------------------------







6.3 Exercise Period.  The Board or the Committee may provide in the option
agreement that an option may be exercised immediately or over the period of the
grant and in whole or in increments.  However, no portion of any option may be
exercisable by an Optionee prior to the approval of this Plan by the
shareholders of the Company.




6.4 Procedure for Exercise.  Options shall be exercised by the delivery by the
Optionee of written notice to the Secretary of the Company setting forth the
number of shares of Common Stock with respect to which the option is being
exercised.  The notice shall be accompanied by, at the election of the Optionee
and as permitted by the Board or the Committee in the Agreement granting such
options, (i) cash, cashier's check, bank draft, or postal or express money order
payable to the order of the Company, (ii) certificates representing shares of
Common Stock theretofore owned by the Optionee duly endorsed for transfer to the
Company, (iii) an election by the Optionee to have the Company withhold the
number of shares of Common Stock the fair market value, less the exercise price,
of which is equal to the aggregate exercise price of the shares of Common Stock
issuable upon exercise of the option, or (iv) any combination of the preceding,
equal in value to the full amount of the exercise price.  Notice may also be
delivered by telecopy provided that the exercise price of such shares is
received by the Company via wire transfer on the same day the telecopy
transmission is received by the Company.  The notice shall specify the address
to which the certificates for such shares are to be mailed.  An option to
purchase shares of Common Stock in accordance with this Plan, shall be deemed to
have been exercised immediately prior to the close of business on the date (i)
written notice of such exercise and (ii) payment in full of the exercise price
for the number of share for which options are being exercised, are both received
by the Company and the Optionee shall be treated for all purposes as the record
holder of such shares of Common Stock as of such date.




As promptly as practicable after receipt of such written notice and payment, the
Company shall deliver to the Optionee certificates for the number of shares with
respect to which such option has been so exercised, issued in the Optionee's
name or such other name as Optionee directs; provided, however, that such
delivery shall be deemed effected for all purposes when a stock transfer agent
of the Company shall have deposited such certificates in the United States mail,
addressed to the Optionee at the address specified pursuant to this Section 6.4.




6.5 Termination of Employment.  If an employee to whom an option is granted
ceases to be employed by the Company or its affiliates for any reason other than
death or disability or if a director or consultant to whom an option is granted
ceases to serve on the Board or as a consultant for any reason other than death
or disability, any option which is exercisable on the date of such termination
of employment or cessation of serving on the Board or cessation of service as a
consultant shall expire three-months from the date of such termination or
cessation but in no event may the option be exercised after its expiration under
the terms of the option agreement.








4







--------------------------------------------------------------------------------







6.6 Disability or Death.  In the event the Optionee dies or is determined under
this Plan to be disabled while the Optionee is employed by the Company or its
Affiliates, acts as consultant or serves on the Board of the Company, the
options previously granted to the Optionee may be exercised (to the extent the
Optionee would have been entitled to do so at the date of death or the
determination of disability) at any time and from time to time, within a
twelve-month period after such death or determination of disability, by the
Optionee, the guardian of the Optionee's estate, the executor or administrator
of the Optionee's estate or by the person or persons to whom the Optionee's
rights under the option shall pass by will or the laws of descent and
distribution, but in no event may the option be exercised after its expiration
under the terms of the option agreement.  An Optionee shall be deemed to be
disabled if, in the opinion of a physician selected by the Board or the
Committee, the Optionee is incapable of performing services for the Company of
the kind the Optionee was performing at the time the disability occurred by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or to be of long, continued and indefinite duration.
 The date of determination of disability for purposes hereof shall be the date
of such determination by such physician.




6.7 Transferability.  An option granted pursuant to this Plan shall not be
assignable or otherwise transferable by the Optionee otherwise than by
Optionee's will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the code or Title I of the
Employee Retirement Income Security Act, as amended, or the rules thereunder.
 During the lifetime of an Optionee, an option shall be exercisable only by such
Optionee.  Any heir or legatee of the Optionee shall take rights granted herein
and in the option agreement subject to the terms and conditions hereof and
thereof.  No such transfer of any option to heirs or legatees of the Optionee
shall be effective to bind the Company unless the Company shall have been
furnished with written notice thereof and a copy of such evidence as the Board
or the Committee may deem necessary to establish the validity of the transfer
and the acceptance by the transferee or transferees of the terms and conditions
hereof.




6.8 Incentive Stock Options.  Each option agreement may contain such terms and
provisions as the Board or the Committee may determine to be necessary or
desirable in order to qualify under the Code of option designated as an
incentive stock option.




6.9 No Rights as Shareholder.  No Optionee shall have any rights as a
shareholder with respect to shares covered by an option until the option is
exercised by written notice and accompanied by payment as provided in Section
6.4 above.








5







--------------------------------------------------------------------------------







6.10 Extraordinary Corporate Transactions.  The existence of outstanding options
shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, exchanges, or other changes in the Company's capital structure
or its business, or any merger or consolidation of the Company, or any issuance
of Common Stock or other securities or subscription rights thereto, or any
issuance of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.  If the Company recapitalizes or otherwise
changes its capital structure, or merges, consolidates, sells all of its assets
or dissolves (each of the forgoing a "Fundamental Change"), then thereafter upon
any exercise of an option theretofore granted the Optionee shall be entitled to
purchase under such option, in lieu of the number of shares of Common Stock as
to which option shall then be exercisable, the number and class of shares of
stock and securities to which the Optionee would have been entitled pursuant to
the terms of the Fundamental Change if, immediately prior to such Fundamental
Change, the Optionee had been the holder of record of the number of shares of
Common Stock as to which such option is then exercisable.  If (i) the Company
shall not be the surviving entity in any merger or consolidation (or survives
only as a subsidiary of another entity), (ii) the Company sells all or
substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary), (iii) any person or entity (including a "group" as
contemplated by Section 13(d)(3) of the Exchange Act) acquires or gains
ownership or control of (including, without limitation, power to vote) more than
50% of the outstanding shares of Common Stock, (iv) the Company is to be
dissolved and liquidated, or (v) as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board (each
such event in clauses (i) through (v) above is referred to herein as a
"Corporate Change"), the Board or the Committee, in its sole discretion, may
accelerate the time at which all or a portion of an Optionee's options may be
exercised for a limited period of time before or after a specified date.




6.11 Changes in Capital Structure.  If the outstanding shares of Common Stock or
other securities of the Company, or both, for which the option is then
exercisable shall at any time be changed or exchanged by declaration of a stock
dividend, stock split, combination of shares or recapitalization, the number and
kind of shares of Common Stock or other securities which are subject to this
Plan or subject to any options theretofore granted, and the exercise prices,
shall be appropriately and equitably adjusted so as to maintain the
proportionate number of shares or other securities without changing the
aggregate exercise price.








6







--------------------------------------------------------------------------------







6.12 Acceleration of Options.  Except as hereinbefore expressly provided, (i)
the issuance by the Company of shares of stock of any class of securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, (ii) the payment of a dividend in property
other than Common Stock, or (iii) the occurrence of any similar transaction, and
in any case whether or not for fair value, shall not affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Common
Stock subject to options thereto fore granted or the purchase price per share,
unless the Board or the Committee shall determine in its sole discretion that an
adjustment is necessary to provide equitable treatment to Optionee.
 Notwithstanding anything to the contrary contained in this Plan, the Board or
the Committee may in its sole discretion accelerate the time at which any option
may be exercised, including, but not limited to, upon the occurrence of the
events specified in this Section 6.




7. Amendments or Termination.  The Board may amend, alter or discontinue this
Plan, but no amendment or alteration shall be made which would impair the rights
of any Optionee, without his consent, under any option theretofore granted, or
which, without the approval of the shareholders, would: (i) except as is
provided in Section 6.11 of this Plan, increase the total number of shares
reserved for the purposes of this Plan, (ii) change the class of persons
eligible to participate in this Plan as provided in Section 4 of this Plan,
(iii) extend the applicable maximum option period provided for in Section 6.1 of
 this Plan, (iv) extend the expiration date of this Plan set forth in Section 14
of this Plan, (v) except as provided in Section 6.11 of this Plan, decrease to
any extent the exercise price of any option granted under this Plan or (vi)
withdraw the administration of this Plan from the Board or the Committee.




8. Compliance With Other Laws and Regulations.  This Plan, the grant and
exercise of options thereunder, and the obligation of the Company to sell and
deliver shares under such options, shall be subject to all applicable federal
and state laws, rules and regulations and to such approvals by any governmental
or regulatory agency as may be required.  The Company shall not be required to
issue or deliver any certificates for shares of Common Stock prior to the
completion of any registration or qualification of such shares under any federal
or state law or issuance of any ruling or regulation of any government body
which the Company shall, in its sole discretion, determine to be necessary or
advisable.  Any adjustments provided for in Sections 6.10, .11 and .12 of this
Plan shall be subject to any shareholder action required by Delaware corporate
law.




9. Purchase for Investment.  Unless the options and shares of Common Stock
covered by this Plan have been registered under the Securities Act of 1933, as
amended, or the Company has determined that such registration is unnecessary,
each person exercising an option under this Plan may be required by the Company
to give a representation in writing that such person is acquiring such shares
for his or her own account for investment and not with a view to, or for sale in
connection with, the distribution of any part thereof.




10. Taxes.








7







--------------------------------------------------------------------------------







10.1 The Company may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with any
options granted under this Plan.




10.2 Notwithstanding the terms of Section 10.1, each Optionee must pay all taxes
required to be withheld by the Company or paid by the Optionee in connection
with the exercise of a Nonqualified Option.




11. Replacement of Options.  The Board or the Committee from time to time may
permit an Optionee under this Plan to surrender for cancellation any unexercised
outstanding option and receive from the Company in exchange an option for such
number of shares of Common Stock as may be designated by the Board or the
Committee.  The Board or the Committee may, with the consent of the person
entitled to exercise any outstanding option, amend such option, including
reducing the exercise price of any option to not less than the fair market value
of the Common Stock at the time of the amendment and extending the term thereof.




12. No Right to Employment.  Employees shall be considered to be in the
employment of the Company so long as they remain employees of the Company or its
Affiliates.  Any questions as to whether and when there has been a termination
of such employment and the cause of such termination shall be determined by the
Board or the Committee, and its determination shall be final.  Nothing contained
herein shall be construed as conferring upon the Optionee the right to continue
in the employ of the Company or its Affiliates, nor shall anything contained
herein be construed or interpreted to limit the "employment at will"
relationship between the Optionee and the Company or its Affiliates.  The option
agreements may contain such provisions as the Board or the Committee may approve
with reference to the effect of approved leaves of absence.




13. Liability of Company for Non-Issuance of Shares and Tax Consequences.  The
Company and any Affiliates that are in existence or hereafter come into
existence shall not be liable to an Optionee or other persons as to:




13.1 The non-issuance or sale of shares as to which the Company has been unable
to obtain from any regulatory body having jurisdiction the authority deemed by
the Company's counsel to be necessary to the lawful issuance and sale of any
shares hereunder; and




13.2 Any tax consequence expected, but not realized, by any Optionee or other
person due to the exercise of any option granted hereunder.




14. Effectiveness and Expiration of Plan.  This Plan shall be effective on the
date of adoption by the Board.  If the shareholders of the Company fail to
approve this Plan within twelve months of the date of the Board adoption, this
Plan shall terminate and all options previously granted under this Plan shall
become void and of no effect.  This Plan shall expire ten years after the date
of the Board adopts this Plan and thereafter no option shall be granted pursuant
to this Plan.








8







--------------------------------------------------------------------------------







15. Non-Exclusivity of this Plan.  Neither the adoption by the Board nor the
submission for approval of this Plan to the shareholders of the Company shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.




16. Governing Law.  This Plan and any agreements hereunder shall be interpreted
and construed in accordance with the laws of the State of Texas and applicable
federal law.




17. Cashless Exercise.  The Board or the Committee also may allow cashless
exercises as permitted under the Federal Reserve Board's Regulation T, subject
to applicable securities law restrictions, or by any other means which the Board
or the Committee determines to be consistent with this Plan's purpose and
applicable law.  The proceeds from such a payment shall be added to the general
funds of the Company and shall be used for general corporate purposes.










IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
by directors of the Company, Saratoga Resources, Inc. has caused these presents
to be duly executed in its name and behalf by its proper officers thereunto duly
authorized as of this 30th day of January 2006.







SARATOGA RESOURCES, INC.







By:

_________________________

Name:  Thomas Cooke

Title:    President











9





